       Case
       Case 2:20-cv-00670-MJP
            2:20-cv-00670-MJP Document
                              Document 9-1
                                       12 Filed
                                           Filed 06/17/20
                                                 06/11/20 Page
                                                          Page 11 of
                                                                  of 22




 1
 2
 3
 4
 5
                       IN THE UNITED STATED DISTRICT COURT
 6                       WESTERN DISTRICT OF WASHINGTON

 7
     BIO MANAGEMENT NORTHWEST,
 8   INC,
 9     a Washington State Corporation           Civil Action No.: 2:20-cv-00670-MJP

10
     JOHN STAVROS,                              ORDER GRANTING
11                                              PLAINTIFFS’ (EX PARTE) MOTION
       an individual
12                                              TO SERVE BY MAIL

13   GORDON WILSON,
14     an individual
15
                                  Plaintiffs,
16
                        vs.
17
18   WASHINGTON BIO SERVICES,
      a Washington State Corporation
19
20
     MICHAEL LERNER
21     an individual

22                              Defendants.
23
24   TO: THE CLERK OF THE COURT
25
26
     ORDER Page 1                                                 Tom Hendrickson
                                                                SEATTLE PATENT GROUP
                                                                 4020 148TH Ave NE, Suite D
                                                              REDMOND, WASHINGTON 98052
                                                                TELEPHONE (425) 202-7969
                                                                 tom@seattlepatentgroup.com
        Case
        Case 2:20-cv-00670-MJP
             2:20-cv-00670-MJP Document
                               Document 9-1
                                        12 Filed
                                            Filed 06/17/20
                                                  06/11/20 Page
                                                           Page 22 of
                                                                   of 22




            This matter having come before the Court upon Plaintiffs’ (Ex Parte) Motion to
 1
 2   Serve by Mail and the Court having reviewed the files and records herein, and being fully

 3   advised in the premises, and after hearing the argument of counsel, the Court hereby finds

 4   as follows:
 5
        1. Based upon the foregoing facts, and the files and records in this case, IT IS
 6
            HEREBY ORDERED as follows:
 7
                   a. Plaintiffs’ (Ex Parte) Motion to Serve by Mail is granted;
 8
 9                 b. Plaintiffs may serve Defendants via USPS First Class and Registered Mail

10                    to the following addresses:
11                         i. 16106 NE 198th St.; Woodinville, WA 98072; and
12
                          ii. 218 Main St; Ste. 946; Kirkland, WA 98033
13
14
     DATED this 17th day of June, 2020.
15
16
     __________________________
17
18   Judge Marsha J. Pechman

19
20
     Presented by:
21
     __/s/ Tom Hendrickson_____________
22   TOM HENDRICKSON, WSBA# 41832
23   Attorney for the Defendants
     SEATTLE PATENT GROUP
24
25
26
      ORDER Page 2                                                         Tom Hendrickson
                                                                         SEATTLE PATENT GROUP
                                                                          4020 148TH Ave NE, Suite D
                                                                       REDMOND, WASHINGTON 98052
                                                                         TELEPHONE (425) 202-7969
                                                                          tom@seattlepatentgroup.com
